Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (intron; scFv; SEQ ID NOs: 301; 6, 212, 213, 16, 222, 225, 224; 236, 245)) in the reply filed on 8/24/2022 is acknowledged. 
It is noted that applicant elected “SEQ ID NO: 301” in claim 8. However, claim 8 does not contain a SEQ ID NO: 301, so the election is considered to be first SEQ ID NO: 201, and the search starts with SEQ ID NO: 201.
Claims 33, 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Claims 1-8, 12, 16, 22, 24, 30, 31 are under consideration. 

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 8/6/2021; 8/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-6, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hinderer et al. (WO2017075119)(See PTO-892: Notice of References Cited) in view of Seong et al. (US20150118230)(cited in applicant’s IDS submitted 8/6/2021).
See claims 1-6, 31 as submitted 8/6/2021.
Hinderer et al. teaches: treating CNS disorders and diseases (p. 27); AAV vectors containing gene of interest (p. 2)(as recited in claim 1); wherein vectors carry scFv (p. 2); comprising expression cassette with sequences encoding immunoglobulin product (p. 2); comprising intron (p. 42)(as recited in claim 2); codon optimization (p. 13)(as recited in claim 6); wherein one can apply frequencies to any given polypeptide sequence (p. 13).
Hinderer et al. does not teach: FAM19A5 antagonist; antibody; scFv.
Seong et al. teaches: treating damage to CNS [0002]; use of FAM19A5 protein inhibitor [0117](as recited in claim 1); including antibodies [0118]; antibodies specific to FAM19A5 [0082](as recited in claim 3); vector with inhibitor [0063]; including fragments such as single chain antibody molecules [0083](as recited in claims 4, 5). 
As to claim 31, in view of the claim language, such features are considered to flow from the product as recited in claim 3 (See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;… see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have been motivated to use antibody as taught by Seong et al. with the vector as taught by Hinderer et al. Hinderer et al. teaches treating CNS disease and use of AAV vectors containing heterologous genes, and Seong et al., which also teaches treating CNS diseases, teaches such a gene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antibody as taught by Seong et al. with the vector as taught by Hinderer et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Hinderer et al. and Seong et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hinderer et al. in view of Seong et al. as applied to claims 1-6, 31 above and further in view of Cho et al. (WO2018083538)(cited in applicant’s IDS submitted 8/6/2021).
See claim 12 as submitted 8/6/2021.
See the teachings of Hinderer et al. in view of Seong et al. above.
Hinderer et al. in view of Seong et al. does not teach SEQ ID NO: 6.
Cho et al. teaches: FAM19A5 epitope SEQ ID NO: 14, which has 100% identity with instant SEQ ID NO: 6 (See Result 1 of STIC Sequence Search Result 20221128_105944_us-17-053-733-6.align250.rag in SCORE).
One of ordinary skill in the art would have been motivated to use epitope as taught by Cho et al. with construct as taught by Hinderer et al. in view of Seong et al. Hinderer et al. in view of Seong et al. teaches FAM19A5, and Cho et al. teaches such FAM19A5 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using epitope as taught by Cho et al. with construct as taught by Hinderer et al. in view of Seong et al. There would have been a reasonable expectation of success given the underlying materials (FAM19A5 as taught by Cho et al. and Hinderer et al. in view of Seong et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hinderer et al. in view of Seong et al. as applied to claims 1-6, 31 above and further in view of Jin et al. (WO2019207513)(See PTO-892: Notice of References Cited)
See claim 30 as submitted 8/6/2021.
See the teachings of Hinderer et al. in view of Seong et al. above.
Hinderer et al. in view of Seong et al. does not teach: sequence with 80% identity to SEQ ID NOs: 236, 245.
Jin et al. teaches: mAb 3-2; SEQ ID NO: 58, which has 87.6% identity with instant SEQ ID NO: 236 (See Result 52 of STIC Sequence Search Result 20221128_105944_us-17-053-733-236.align250.rag in SCORE); SEQ ID NO: 40, which has 81.7% identity with instant SEQ ID NO: 245 (See Result 62 of STIC Sequence Search Result 20221130_181258_us-17-053-733-245.align250.rag in SCORE).
One of ordinary skill in the art would have been motivated to use antibody as taught by Jin et al. with construct as taught by Hinderer et al. in view of Seong et al. Hinderer et al. in view of Seong et al. teaches antibodies specific to FAM19A5, and Cho et al. teaches such an antibody (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antibody as taught by Jin et al. with construct as taught by Hinderer et al. in view of Seong et al. There would have been a reasonable expectation of success given the underlying materials (antibodies to FAM19A5 as taught by Jin et al. and Hinderer et al. in view of Seong et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hinderer et al. in view of Seong et al. as applied to claims 1-6, 31 above and further in view of Kim et al. (U.S. Patent No. 11155613)(See PTO-892: Notice of References Cited)
See claim 30 as submitted 8/6/2021.
See the teachings of Hinderer et al. in view of Seong et al. above.
Hinderer et al. in view of Seong et al. does not teach: sequence with 80% identity to SEQ ID NOs: 236, 245.
Kim et al. teaches: mAb 3-2; SEQ ID NO: 36, which has 87.6% identity with instant SEQ ID NO: 236 (See Result 1 of STIC Sequence Search Result 20221128_105945_us-17-053-733-236.align250.rai in SCORE); SEQ ID NO: 40, which has 81.7% identity with instant SEQ ID NO: 245 (See Result 1 of STIC Sequence Search Result 20221130_181258_us-17-053-733-245.align250.rai in SCORE).
One of ordinary skill in the art would have been motivated to use antibody as taught by Kim et al. with construct as taught by Hinderer et al. in view of Seong et al. Hinderer et al. in view of Seong et al. teaches antibodies specific to FAM19A5, and Kim et al. teaches such an antibody (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antibody as taught by Kim et al. with construct as taught by Hinderer et al. in view of Seong et al. There would have been a reasonable expectation of success given the underlying materials (antibodies to FAM19A5 as taught by Kim et al. and Hinderer et al. in view of Seong et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1-3, 6, 16, 22, 24, 30, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. (cited above). 
See claims 1-3, 6, 16, 22, 24, 30, 31 as submitted 8/6/2021.
Claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 recite a method of administering antagonist against FAM19A5; comprising VH and VL of SEQ ID NO: 235 and 240 respectively. It is noted that SEQ ID NO: 235 has 100% identity with instant SEQ ID NO: 236 (See Result 4 of STIC Sequence Search Result 20221128_105945_us-17-053-733-236.align250.rapbm in SCORE)(as recited in claims 24, 30); SEQ ID NO: 240 has 100% identity with instant SEQ ID NO: 245 (See Result 4 of STIC Sequence Search Result 20221130_181259_us-17-053-733-245.align250.rapbm in SCORE)(as recited in claims 24, 30); wherein FAM antagonist comprises antibody that binds to FAM19A5; polynucleotide encoding the antibody; vector comprising the polynucleotide; combination thereof.
Further, as to claims 16, 22, it is reiterated that instant SEQ ID NO: 236 (heavy chain) includes SEQ ID NOs: 212, 213, 16, respectively (portions underlined) (AVTLDESGGGLQTPGGALRLSCKASGFDFESFNMFWVRQAPGKGLEYVSQISSSEEDENYAPAVKGRATISRDNGQSTLYLQMNSLRAEDTGTYYCAKSSYDCPYGHCSSGVDSAGEIDAWGHGTEVIVSS). Further, instant SEQ ID NO: 245 (light chain) includes SEQ ID NOs: 222, 225, 224, respectively (portions underlined) (ALTQPSSVSANPGETVKITCSGGGSEEEQYYYGWYQQKPGSAPVTLIYQDEERPSDIPSRFSGSTSGSTATLTITGVQAGDEADYYCGSWDSEDEDHFGAGTTLTVL).
Further, it is noted that a method of using a product renders the product obvious.
Claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 do not teach AAV vector; codon optimization.
See the teachings of Hinderer et al. above. 
One of ordinary skill in the art would have been motivated to use vector as taught by Hinderer et al. with the construct as recited in claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681. Claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 recite vector, and Hinderer et al. teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 31, in view of the claim language, such features are considered to flow from the product as recited in claim 3 (See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;… see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using vector as taught by Hinderer et al. with the construct as recited in claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8. Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. as applied to claims 1-3, 6, 16, 22, 24, 30, 31 above and 
further in view of Cho et al. (WO2018083538)(cited above).
See claim 12 as submitted 8/6/2021.
See the teachings of claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. above.
Claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. do not teach SEQ ID NO: 6.
Cho et al. teaches: FAM19A5 epitope SEQ ID NO: 14, which has 100% identity with instant SEQ ID NO: 6 (See Result 1 of STIC Sequence Search Result 20221128_105944_us-17-053-733-6.align250.rag in SCORE).
One of ordinary skill in the art would have been motivated to use epitope as taught by Cho et al. with construct as taught by claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. Claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. teaches FAM19A5, and Cho et al. teaches such FAM19A5 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using epitope as taught by Cho et al. with construct as taught by claims 14, 15, 18, 19, 23, 24, 26, 39, 45, 46 of copending Application No. 17/418681 in view of Hinderer et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.
9. Claims 1-3, 6, 16, 22, 24, 30, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. (cited above). 
See claims 1-3, 6, 16, 22, 24, 30, 31 as submitted 8/6/2021.
Claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 recite a method of administering antagonist against FAM19A5; comprising VH and VL of SEQ ID NO: 236 and 245 respectively. It is noted that SEQ ID NO: 236 has 100% identity with instant SEQ ID NO: 236 (See Result 2 of STIC Sequence Search Result 20221128_105945_us-17-053-733-236.align250.rapbm in SCORE)(as recited in claims 24, 30); SEQ ID NO: 245 has 100% identity with instant SEQ ID NO: 245 (See Result 2 of STIC Sequence Search Result 20221130_181259_us-17-053-733-245.align250.rapbm in SCORE)(as recited in claims 24, 30); wherein FAM antagonist comprises antibody that binds to FAM19A5; polynucleotide encoding the antibody; vector comprising the polynucleotide; combination thereof.
Further, as to claims 16, 22, it is reiterated that instant SEQ ID NO: 236 (heavy chain) includes SEQ ID NOs: 212, 213, 16, respectively (portions underlined) (AVTLDESGGGLQTPGGALRLSCKASGFDFESFNMFWVRQAPGKGLEYVSQISSSEEDENYAPAVKGRATISRDNGQSTLYLQMNSLRAEDTGTYYCAKSSYDCPYGHCSSGVDSAGEIDAWGHGTEVIVSS). Further, instant SEQ ID NO: 245 (light chain) includes SEQ ID NOs: 222, 225, 224, respectively (portions underlined) (ALTQPSSVSANPGETVKITCSGGGSEEEQYYYGWYQQKPGSAPVTLIYQDEERPSDIPSRFSGSTSGSTATLTITGVQAGDEADYYCGSWDSEDEDHFGAGTTLTVL).
Further, it is noted that a method of using a product renders the product obvious.
Claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 do not teach AAV vector; codon optimization.
See the teachings of Hinderer et al. above. 
One of ordinary skill in the art would have been motivated to use vector as taught by Hinderer et al. with the construct as recited in claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861. Claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 recite vector, and Hinderer et al. teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 31, in view of the claim language, such features are considered to flow from the product as recited in claim 3 (See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;… see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using vector as taught by Hinderer et al. with the construct as recited in claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. as applied to claims 1-3, 6, 16, 22, 24, 30, 31 above and 
further in view of Cho et al. (WO2018083538)(cited above).
See claim 12 as submitted 8/6/2021.
See the teachings of claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. above.
Claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. do not teach SEQ ID NO: 6.
Cho et al. teaches: FAM19A5 epitope SEQ ID NO: 14, which has 100% identity with instant SEQ ID NO: 6 (See Result 1 of STIC Sequence Search Result 20221128_105944_us-17-053-733-6.align250.rag in SCORE).
One of ordinary skill in the art would have been motivated to use epitope as taught by Cho et al. with construct as taught by claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. Claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. teaches FAM19A5, and Cho et al. teaches such FAM19A5 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using epitope as taught by Cho et al. with construct as taught by claims 6, 7, 8, 31, 42, 43, 53, 54, 55, 58 of copending Application No. 17/285861 in view of Hinderer et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
11. Claims 7, 8 are free of the art at to the elected species (SEQ ID NOs: 301, 201) and are thus objected to for depending on rejected claims.
12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648